UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Somerset Hills Bancorp (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Mr. Terry Maltese, Sandler O’Neill Asset Management LLC, 780 Third Avenue, 5th Floor, New York, NY 10017 (212) 486-7300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 13, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box ¨. Note: Six copies of this statement, including all exhibits, should be filed with the Commission. See Rule 13d-1(a) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 14 pages. Exhibit Index located on Page 14 SEC 1746 (12-91) SCHEDULE 13D CUSIP No. 834728107 Page 2 of 14 Pages 1. Name of Reporting Person S.S. or I.R.S. Identification No. of above person Sandler O’Neill Asset Management, LLC 2. Check the Appropriate Box if a Member of a Group* (a)¨ (b)¨ 3. SEC Use Only 4. Source of Funds* 00 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizen or Place of Organization New York NUMBER OF
